          Case 2:17-cv-00262-JD Document 31 Filed 08/04/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LAWRENCE BOYLE and GERALD                                CIVIL ACTION
 BOYLE,
              Plaintiffs,

                v.
                                                          NO. 17-262
 CITY OF PHILADELPHIA, its Officials,
 Agents, Employees and Assigns,
                    Defendant.

                                         ORDER

       AND NOW, this 4th day of August, 2020, upon consideration of Defendant City of

Philadelphia’s Motion for Summary Judgment (Document No. 25, filed May 24, 2019),

Memorandum of Law in Opposition to the Motion for Summary Judgment of Defendant

(Document No. 27, filed June 29, 2019), and Defendant’s Reply to Plaintiffs’ Response in

Opposition to Defendant’s Motion for Summary Judgment, for the reasons stated in the

accompanying Memorandum dated August 4, 2020, IT IS ORDERED that Defendant City of

Philadelphia’s Motion for Summary Judgment is GRANTED. JUDGMENT IS ENTERED in

FAVOR of defendant, City of Philadelphia, and AGAINST plaintiffs, Lawrence Boyle and

Gerald Boyle.

       IT IS FURTHER ORDERED that the Clerk of Court shall MARK the case CLOSED.

                                                   BY THE COURT:

                                                   /s/ Hon. Jan E. DuBois

                                                      DuBOIS, JAN E., J.
